Decree reversed on the law, with costs, and claim allowed for $372.98 and interest thereon from January 11,1934, with costs. Memorandum. The claim in this proceeding is based on a specific covenant in a contract amply supported by consideration and no partial payment of the claim is alleged. There is sufficient proof of the amount due under the terms of the contract. Under these circumstances the claim was established without express proof of non-payment. All concur. (The decree dismissed a claim under a written agreement concerning caring for the deceased.) Present — Sears, P. J., Taylor, Edgcomb, Thompson, and Crosby, JJ. [149 Misc. 899.]